                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:21-CV-00106-GCM
 ROBERT RICCIANI,
 DULCY RICCIANI,

                 Plaintiffs,

     v.                                                            ORDER

 JOHN DOES,
 MARRIOT INTERNTIONAL, INC.,
 ABC CORP.,
 FAIRFIELD INN BY MARRIOT
 LIMITED PARTNERSHIP,
 XYZ INC.,
 NCSC CHARLOTTE OWNER LLC,

                 Defendants.


          THIS MATTER is before the Court on its own motion. On August 9, 2021, the Court

ordered that the case would be dismissed without prejudice for lack of prosecution, unless

Plaintiffs showed cause why the action should not be dismissed (ECF No. 3). Plaintiffs’ attorney

has represented to the Court that settlement negotiations with the Defendant are ongoing and asks

that the Court not dismiss this matter. The Court’s order to dismiss shall be stayed for thirty (30)

days following the entry of this Order.

          SO ORDERED.

                                              Signed: August 31, 2021




            Case 3:21-cv-00106-GCM Document 4 Filed 08/31/21 Page 1 of 1
